Citation Nr: 0020761	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to addition dependency and indemnity compensation 
(DIC) based on the veteran's parent's need for regular aid 
and attendance.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant is the mother of the veteran who died while 
serving on active duty in 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. The appellant is the veteran's surviving parent.  She has 
had a knee replaced, thyroid surgery, and has 
arteriosclerotic heart disease with heart enlargement.  
She is not hospitalized, wheelchair ridden, bedridden, and 
no significant upper extremity impairment has been 
described.

3.  The appellant's disabilities do not render her so 
helpless as to be unable to care for her daily personal 
needs as to require the regular aid and attendance of 
another person.


CONCLUSION OF LAW

The criteria for an award of additional DIC based on the 
appellant's need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1311, 1315, 1316, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.351, 3.352(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset it is noted that this claim is not inherently 
implausible, and is accordingly well grounded.  38 U.S.C.A. 
§ 5107.  Furthermore, it is concluded that all pertinent 
evidence has been developed for appellate review.  There are 
no additional records identified that should be obtained.  
Id.

Under 38 C.F.R. § 3.351(b)(1), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person, 
and that the criteria set forth in paragraph (c) of this 
section are to be applied in determining whether such need 
exists.

38 C.F.R. § 3.351(c) provides that a veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).

38 C.F.R. § 3.352(a) reads, in pertinent part, as follows:

The following will be accorded consideration in determining 
the need for regular aid and attendance (§ 3.351(c)(3)); 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions, which the veteran 
is unable to perform, should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) explained that 
because the VA regulation governing claims of entitlement to 
special monthly pension based on need for regular aid and 
attendance provides that certain enumerated factors will be 
accorded consideration in determining whether the claimant is 
entitled to an award of special monthly pension benefits, it 
is mandatory for VA to consider the enumerated factors.  The 
Court further held eligibility for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person must include consideration of the factors 
outlined in 38 C.F.R. § 3.351(c) and 38 C.F.R. § 3.352(a).

In the instant case, the appellant does not allege that she 
is blind or near blind, nor is she in a nursing home because 
of mental or physical incapacity.  Thus, the first two 
criteria of 38 C.F.R. § 3.351(c) are not applicable in this 
case, and may not be used to support the appellant's claim 
for special monthly pension benefits based on the need for 
regular aid and attendance of another person.

As a consequence of the above, the appellant's entitlement to 
the benefits sought turns on whether the evidence establishes 
a factual need for regular aid and attendance.  Applying the 
legal criteria to the facts of this case, the Board concludes 
that the evidence does not establish a factual need for 
regular aid and attendance.  The evidence does not establish 
that the appellant is bedridden, or that she utilizes any 
special prosthetic or orthopedic appliances for which 
assistance is needed.  While it is evident that the 
appellant's disabilities do affect some daily activities, 
they are not shown to be so severe as to prevent her from 
performing the routine functions or everyday self-care.  Her 
disabilities do not require care or assistance on a regular 
basis to protect her from hazards or dangers incident to her 
daily environment.

When examined by VA in August 1998, the appellant was not 
hospitalized, bedridden, or confined to a wheelchair.  She 
was able to walk alone, assisted by a walking cane or walker.  
It was noted in order to accomplish many of her daily 
requirements, the appellant needed assistance, close 
observation and supervision.  While this opinion has been 
advanced, it is not confirmed by the medical evidence 
otherwise included in that report, as discussed below.

At the time of the examination, she complained of dyspnea, 
shortness of breath, chest oppression, vertigo, loss of 
balance, insomnia, constipation and pain in the left knee.  
She was being treated with Tylenol, Antivert, Lasix, Isordil, 
Voltaren and Anaprox.  During the course of a typical day, 
the appellant reported that she sat on the balcony or rested 
in bed, walked in the house and did light housework.  She 
exhibited slow locomotion, limping, loss of balance, and only 
walked short distances.  The examining physician diagnosed 
her with status post thyroidectomy, hypothyroidism; 
osteoarthritis; status post right knee arthroplasty, total 
replacement; severe osteoarthritis of the left knee; 
arteriosclerotic heart disease; bronchial asthma by history; 
and senile syndrome.  Additionally, a December 1997 medical 
certificate from F. Garcia Cortes, M.D. diagnosed the 
appellant with high blood pressure among several other 
disorders.

In short, the evidence in this case does not provide a basis 
for concluding that the veteran's mother's disabilities 
render her unable to tend to the basic functions of self care 
without regular assistance from another person, or render her 
vulnerable to the hazards and dangers incident to her 
environment.  As the appellant also cannot establish a 
factual need for regular aid and attendance pursuant to the 
criteria listed in 38 C.F.R. § 3.352(a), a special monthly 
pension based upon the need for regular aid and attendance of 
another person must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable to the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


	(CONTINUED ON NEXT PAGE)






ORDER

Additional DIC based on the veteran's parent's need for 
regular aid and attendance is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

